             Case 2:20-cv-00818-JLR Document 31 Filed 12/28/20 Page 1 of 3




 1
                                                           The Honorable James L. Robart
 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                    SEATTLE DIVISION
10

11 ELAINE DOUGAN, for Herself, as a Private    Case No. 2:20-cv-00818-JLR
   Attorney General, and/or On Behalf Of All
12 Others Similarly Situated,                  STIPULATED MOTION TO RE-NOTE
                                               PLAINTIFF’S MOTION TO CERTIFY
13                    Plaintiff,
                                               NOTE ON MOTION CALENDAR:
14          v.                                 Thursday, December 24, 2020
15 THE CHILDREN’S PLACE, INC.,

16                    Defendant.
17

18
19

20

21

22

23

24

25

26

27
                                                                                   C OOLEY LLP
     STIP. MOT. TO RE-NOTE PENDING MOTION                        1700 S EVENTH A VE ., S UITE 1900
     CASE NO. 2:20-CV-00818-JLR
                                               1.                      S EATTLE , WA 98101-1355
                                                                                  (206) 452-8700
             Case 2:20-cv-00818-JLR Document 31 Filed 12/28/20 Page 2 of 3




 1          Counsel for Defendant The Children’s Place, Inc. (“TCP”) and counsel for Plaintiff

 2   Elaine Dougan and the Proposed Class (“Dougan”) have met and conferred and now, pursuant

 3   to LCR 7(l) and 7(d)(1), stipulate that (1) Dougan’s Motion to Certify (Dkt. No. 29), currently

 4   noted for January 8, 2021, be re-noted to January 22, 2021; and (2) the briefing schedule be

 5   adjusted, such that TCP’s response would be due by January 12, 2021, and Dougan’s reply, if

 6   any, would be due by January 22, 2021.

 7
     Dated: December 24, 2020
 8                                                 /s/ Christopher B. Durbin
                                                  Christopher B. Durbin (WSBA No. 41159)
 9                                                COOLEY LLP
                                                  1700 Seventh Avenue, Suite 1900
10                                                Seattle, WA 98101-1355
                                                  Telephone: (206) 452-8700
11                                                Fax: (206) 452-8800
                                                  Email: cdurbin@cooley.com
12
                                                  Michelle C. Doolin (admitted pro hac vice)
13                                                COOLEY LLP
                                                  4401 Eastgate Mall
14                                                San Diego, CA 92121
                                                  Telephone: (858) 550-6000
15                                                Fax: (858) 550-6420
                                                  Email: mdoolin@cooley.com
16
                                                  Attorneys for Defendant THE CHILDREN’S
17                                                PLACE, INC.

18
                                                  /s/ Paul Karl Lukacs [by permission]
19                                                Paul Karl Lukacs (WSBA No. 56093)
                                                  Daniel M. Hattis (WSBA No. 50428)
20                                                Che Corrington (WSBA No. 54241)
                                                  HATTIS & LUKACS
21                                                400 108th Avenue NE, Suite 500
22                                                Bellevue, WA 98004
                                                  Telephone: (425) 233-8628
23                                                Fax: (425) 412-7171
                                                  Email: che@hattislaw.com
24                                                         dan@hattislaw.com
                                                           pkl@hattislaw.com
25

26                                               Attorneys for Plaintiff ELAINE DOUGAN and the
                                                 Proposed Class
27
                                                                                            C OOLEY LLP
     STIP. MOT. TO RE-NOTE PENDING MOTION                                 1700 S EVENTH A VE ., S UITE 1900
     CASE NO. 2:20-CV-00818-JLR
                                                    2.                          S EATTLE , WA 98101-1355
                                                                                           (206) 452-8700
             Case 2:20-cv-00818-JLR Document 31 Filed 12/28/20 Page 3 of 3




 1

 2                                          ORDER

 3          IT IS SO ORDERED.

 4
            DATED: December 28, 2020
 5

 6

 7
                                                   A
                                                   JAMES L. ROBART
 8                                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                                                      C OOLEY LLP
     STIP. MOT. TO RE-NOTE PENDING MOTION                           1700 S EVENTH A VE ., S UITE 1900
     CASE NO. 2:20-CV-00818-JLR
                                              3.                          S EATTLE , WA 98101-1355
                                                                                     (206) 452-8700
